DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed July 21, 2022 has been entered. No new matter has been added.
The previous 35 USC 112 Rejection has been withdrawn in light of the Amendment and Remarks.
Claims 7 – 8, 10 – 15, 24 – 31 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 – 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirabe et al. (US 2013/0213370).
Regarding Claims 7 – 8, 10 - 11:
Shirabe et al. teaches an engine (4) fluidly coupled to a radiator (34), the engine comprising: a crankcase (16); an oil pump (29) having an oil intake (28) and an oil discharge (via 8); an oil pan (17) coupled to the crankcase, the oil pump coupled to the oil pan; an oil cooler cooling circuit (9) comprising an oil cooler (60), the oil cooler fluidly coupled to the oil pump; a water pump (32) configured to pump cooling fluid through the oil cooler cooling circuit (via 67 and 68); and a thermostat (35) positioned fluidly intermediate the water pump and the radiator, and the oil cooler cooling circuit is positioned fluidly intermediate the engine and the water pump (Fig 1 shows the coolant is pumped through the oil cooler, then the thermostat, before returning to the pump and engine).

Allowable Subject Matter
Claims 12 – 15 and 24 – 31 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7 – 8, 10 – 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747